EXHIBIT 10.41




INDEMNIFICATION POLICY FOR THE EXECUTIVE OFFICERS AND
CHIEF ACCOUNTING OFFICER OF RESOLUTE FOREST PRODUCTS INC.
1.
Purpose

This Policy1 describes the terms, conditions and circumstances under which
Resolute Forest Products Inc. (the “Corporation”) and certain of its
wholly-owned subsidiaries provide indemnification and advancement of expenses to
the Corporation’s executive officers and chief accounting officer who may be
involved in proceedings by reason of their service in certain capacities to or
at the request of the Corporation or certain of its wholly-owned subsidiaries.
This Policy does not create, impact or alter any employee’s employment status
with the Corporation or any of its wholly-owned subsidiaries.
2.
Covered Employees and Covered Capacities

This Policy applies to each Covered Employee (as defined below) in respect of
such Covered Employee’s service in a Covered Capacity (as defined below). For
the purposes of this Policy, a “Covered Employee” is an individual who:
a)was on December 13, 2016 or thereafter becomes (i) an executive officer or the
chief accounting officer of the Corporation and (ii) an active employee of the
Corporation, or of any corporation or other entity incorporated or formed under
the laws of Canada (or any part thereof) or the United States (or any part
thereof) of which the voting power of the voting equity securities or the equity
interest is wholly held or owned, directly or indirectly, by the Corporation (a
“Wholly-Owned Subsidiary”) that the Corporation may designate from time to time
as a participating employer2 (each, a “Participating Employer”); and
b)    at any time during his employment with the Corporation or a Participating
Employer, as applicable, whether before or after December 13, 2016, served or
serves in any one or more of the following capacities (each, a “Covered
Capacity”):
(i)    as an executive officer or the chief accounting officer of the
Corporation;
(ii)    as a director, officer appointed by the board of directors, trustee,
general partner, managing member, manager (in respect of a limited liability
company) or fiduciary of
A.    a Wholly-Owned Subsidiary, including a Participating Employer or
B.    any other corporation, partnership, limited liability company, joint
venture, trust or other enterprise incorporated or formed under the laws of
Canada (or any part thereof) or the United States (or any part thereof) in which
the Corporation holds a direct or indirect interest and where the Covered
Employee serves or has served in such capacity at the request of, for the
convenience of or to represent the interests of the Corporation or a
Wholly-Owned Subsidiary (“Other Enterprise”);
(iii)    as a member of the Resolute Forest Products’ “Pension Investment
Committee” or “Pension Administration Committee” (or as either committee may be
later renamed), which
________________________________
1 This document is gender neutral and the masculine form is used merely to
simplify the text and facilitate its reading. Terms not defined in the body of
this Policy are defined in Appendix I.
2 As at December 13, 2016, the Corporation has designated the following
Wholly-Owned Subsidiaries as Participating Employers: Resolute FP Canada Inc.,
Resolute FP US Inc., Resolute Growth Canada Inc., Fibrek General Partnership,
Fibrek Recycling U.S. Inc., Resolute FP Augusta LLC, Accurate Paper Holdings,
LLC, Atlas Paper Mills, LLC and Atlas Southeast Papers, Inc.





--------------------------------------------------------------------------------

February 2017        Page 1



--------------------------------------------------------------------------------




committees have responsibility over employee pension plans maintained by the
Corporation and/or any Wholly-Owned Subsidiaries; or
(iv)    as a member of a pension committee or board of trustees which has
responsibility over any employee pension or other benefit plans maintained by
the Corporation and/or any Wholly-Owned Subsidiaries, while also serving in any
of the above Covered Capacities.
3.
Intent and Administration of Policy

a)    Intent. It is the general intent of this Policy to provide to each Covered
Employee the greatest protection for their service in a Covered Capacity that is
permitted under applicable law and the applicable constating documents of the
Corporation, the Wholly-Owned Subsidiaries and the Other Enterprises for which
he is or was serving in a Covered Capacity. Accordingly, the rights of each
Covered Employee under this Policy
(i)    are cumulative and in addition to any other rights or remedies to which
the Covered Employee may at any time be entitled under applicable law, the
applicable constating documents of the Corporation, the Wholly-Owned
Subsidiaries and the Other Enterprises, any agreement, a vote of stockholders, a
resolution of directors (other than a resolution approving this Policy) or
otherwise; and
(ii)    will be enforced and this Policy will be interpreted independently of
and without reference to or limitation or constraint (whether procedural,
substantive or otherwise) by any other such rights to which the Covered Employee
may at any time be entitled.
Further, the fact that the Corporation or any other Indemnifying Entity (as
defined in Section 3b)) may purchase or maintain insurance, furnish similar
protection or make other arrangements (including, without limitation, providing
a trust fund, letter of credit or surety bond) on behalf of a Covered Employee
against any liability the Covered Employee may be subject to by reason of
serving in a Covered Capacity does not in any way limit or affect the rights and
obligations of the Covered Employee or of the Indemnifying Entities, except as
otherwise expressly provided in this Policy.
b)    Indemnifying Entities. Subject to Section 3c), with respect to a Covered
Employee, the entities set out in Section 3b)(i) A, B or C, as applicable, and
the entities set out in Sections 3b)(ii) and 3b)(iii) will each be deemed to be
an “Indemnifying Entity” for the purposes of this Policy so long as such
Indemnifying Entity (other than the Corporation) remains a Wholly-Owned
Subsidiary:
(i)    As applicable,
A.    in the case of a “Proceeding” (as defined in Appendix I) arising by reason
of the Covered Employee’s service in a Covered Capacity with the Corporation or
a Wholly-Owned Subsidiary under Section 2b)(i) or 2b)(ii)A, as applicable: the
Corporation or such Wholly-Owned Subsidiary
B.    in the case of a Proceeding arising by reason of the Covered Employee’s
service in a Covered Capacity with an Other Enterprise under Section 2b)(ii)B:
the Wholly-Owned Subsidiary that holds a direct interest in such Other
Enterprise or the Wholly-Owned Subsidiary that holds the closest indirect
interest in such Other Enterprise or
C.    in the case of a Proceeding arising by reason of the Covered Employee’s
service in a Covered Capacity under Section 2b)(iii) or (iv): the Corporation
and/or the Wholly-Owned Subsidiary(ies) that participate in the pension or other
benefit plan concerned (to the extent that such plan has not assumed such
responsibility);





--------------------------------------------------------------------------------

February 2017        Page 2



--------------------------------------------------------------------------------




(ii)    the Corporation; and
(iii)    each of the current and former employers of the Covered Employee that
is a Participating Employer.
c)    Administration. The Corporation sponsors and is primarily responsible for
the administration of this Policy. More specifically, the Corporation (to the
exclusion of the other Indemnifying Entities) has the sole rights and
responsibilities for handling requests for indemnification and advancement of
Expenses (as defined in Appendix I) under this Policy and otherwise implementing
this Policy, including, without limitation:
(i)    making the determinations (except as otherwise provided by applicable
law) as to any Covered Employee’s entitlement to indemnification and advancement
of Expenses under this Policy;
(ii)    coordinating with the other Indemnifying Entities and the Other
Enterprises, as and when it considers (in its sole discretion) it necessary or
desirable, for the purposes of making such determinations as to entitlement, of
seeking any required court approvals, of entering into settlements, and of
determining whether and how to assume the defense of any Proceeding;
(iii)    giving and receiving all notices, requests, demands and other
communications contemplated by this Policy;
(iv)    allocating and apportioning the payment obligations set forth in this
Policy among the Indemnifying Entities, in such manner consistent with Section
3b) as it reasonably determines3; and
(v)    designating from time to time any additional Wholly-Owned Subsidiary as a
Participating Employer for the purposes of Section 2a).
d)    Change in Laws. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification rights or greater
advancement rights than would be afforded currently under the applicable
constating documents of the relevant Indemnifying Entity(ies) and this Policy,
it is intended that this Policy will be interpreted in a manner which will allow
such greater rights, except as regards the exclusions set out in Section 7. To
the extent that a change in the law under which an Indemnifying Entity was
incorporated or formed, whether by statute or judicial decision, narrows or
limits the indemnification rights or advancement rights afforded currently under
its applicable constating documents and this Policy, it is intended that such
changes not adversely affect the Covered Employees, except to the extent
otherwise required by applicable law.
4.
Duration, Amendment and Repeal of Policy

a)    Duration. The obligations of the Indemnifying Entities under this Policy
apply during the period a Covered Employee serves in a Covered Capacity and
thereafter, regardless of the termination of the Covered Employee’s service in a
Covered Capacity and for so long as the Covered Employee is subject to any
possible Proceeding, including any rights of appeal thereto and any Proceeding
commenced by the Covered Employee pursuant to Section 12, by reason of having
served in a Covered Capacity. The Covered Employee does not need to be acting in
any Covered Capacity at the time any liability or expense is incurred for which
rights exist under this Policy.
________________________________
3 It is intended that, in making such allocation and apportionment, the relevant
Indemnifying Entity(ies) referred to in Section 3b)(i) would have primary
responsibility, and the Indemnifying Entities referred to in Sections 3b)(ii)
and 3b)(iii) would have secondary responsibility.





--------------------------------------------------------------------------------

February 2017        Page 3



--------------------------------------------------------------------------------




b)    Amendment and Repeal. The Indemnifying Entities may from time to time
amend or repeal this Policy, in whole or in part, under the following
conditions:
(i)    the Corporation must give to each Covered Employee 12 months prior
written notice of the repeal of this Policy or of any material term thereof, or
of any amendment to this Policy which adversely affects the rights of such
Covered Employee under this Policy; and
(ii)    any such amendment or repeal will be prospective. For greater certainty,
it is understood that the repeal of this Policy or of any material term thereof,
or any amendment to this Policy which adversely affects the rights of a Covered
Employee only applies to actions taken or omitted by the Covered Employee in his
Covered Capacity from the later of (x) the expiry of the 12 month notice period
contemplated by Section 4b)(i) and (y) the effective date of such repeal or
amendment.
5.
Indemnification Rights

The Indemnifying Entities will indemnify a Covered Employee, to the fullest
extent permitted by applicable law, in the following cases, subject to the
conditions and exclusions set out in Sections 6 and 7:
a)    Third Party Proceedings. A Covered Employee who
(i)    was, is or is threatened to be made a party to a Proceeding, or
(ii)    is otherwise involved or threatened to be involved in any Proceeding
(except for Proceedings by or in the right of the Corporation or another
Indemnifying Entity to procure a judgment in its favor, which are addressed in
Section 5b)) by reason of the fact that he is or was serving in a Covered
Capacity is entitled to indemnification against all Expenses, judgments,
liabilities, losses, fines, penalties and amounts paid in settlement (including
all interest, assessments and other charges paid or payable in connection with
or in respect of such Expenses, judgments, liabilities, losses, fines, penalties
and amounts paid in settlement) actually and reasonably incurred by the Covered
Employee or on his behalf in connection with such Proceeding or any claim, issue
or matter therein (subject, however, to obtaining prior court approval to the
extent required by applicable law4);
b)    Proceeding by or in the Right of the Corporation or Another Indemnifying
Entity. A Covered Employee who
(i)    was, is or is threatened to be made a party to any Proceeding by or in
the right of the Corporation or another Indemnifying Entity to procure a
judgment in its favor, or
(ii)    is otherwise involved or threatened to be involved in such a Proceeding
by reason of the fact that he is or was serving in a Covered Capacity is
entitled to indemnification against all Expenses actually and reasonably
incurred by the Covered Employee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein (subject, however, to obtaining
prior court


________________________________
4 For example, court approval is required if indemnification is to be made by an
Indemnifying Entity that is incorporated under the Canada Business Corporations
Act in connection with a Proceeding by or in the right of an Other Enterprise to
procure a judgment in favor of such Other Enterprise.







--------------------------------------------------------------------------------

February 2017        Page 4



--------------------------------------------------------------------------------




approval to the extent required by applicable law5). For greater certainty, it
is understood that the indemnification provided in this Section 5b) is
restricted to Expenses and does not extend to judgments, liabilities, losses,
fines, penalties and amounts paid in settlement;
c)    Participation as a Witness in a Proceeding. A Covered Employee who is, by
reason of his Covered Capacity, a witness in any Proceeding to which he is not a
party is entitled to indemnification against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith;
d)    Proceedings for Enforcement and Recovery. A Covered Employee who brings a
Proceeding
(i)    to enforce his rights under, or to recover damages for breach of, this
Policy or any other indemnification or advancement agreement, or any provision
of the applicable constating documents of an Indemnifying Entity or
(ii)    for recovery or advances under any insurance policy maintained by any
person for the benefit of the Covered Employee
is entitled to indemnification against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith (regardless of whether
he ultimately is determined to be entitled to such indemnification, advancement,
or insurance recovery or advances) unless such Proceeding was not brought by him
in good faith. (See also Section 12 regarding such a Proceeding.)
6.
Conditions to Indemnification

The indemnification rights of a Covered Employee under Section 5 are subject to
the following conditions:
a)    a Covered Employee seeking indemnification under Section 5a) or 5b) must
have acted honestly, in good faith and in a manner he reasonably believed to be
in the best interests of the Corporation or, as applicable, of the other
Indemnifying Entity or Other Enterprise for which he is or was serving in a
Covered Capacity, and, in the case of any criminal Proceeding or administrative
Proceeding that is enforced by a monetary penalty, he had reasonable grounds to
believe his conduct was lawful;
b)    if a final judgment is rendered to the effect that the Covered Employee is
liable to the Corporation or other Indemnifying Entity in respect of any claim,
issue or matter in a Proceeding referred to in Section 5b), the court having
jurisdiction must have determined upon application that, despite the
adjudication of liability and in view of all the circumstances of the case, the
Covered Employee is fairly and reasonably entitled to indemnification against
his Expenses;
c)    the Covered Employee seeking indemnification under this Policy for amounts
paid in settlement of any Proceeding has obtained the prior written consent of
the Corporation, acting reasonably, to such settlement;
d)    none of the exclusions set out in Section 7 applies; and
e)    unless otherwise ordered by a court, the Covered Employee has complied
with the procedures set forth in Sections 8 and 9.


________________________________
5 For example, court approval is required if indemnification is to be made by an
Indemnifying Entity that is incorporated under the Canada Business Corporations
Act in connection with a Proceeding by or in the right of the Indemnifying
Entity to procure a judgment in favor of such Indemnifying Entity.





--------------------------------------------------------------------------------

February 2017        Page 5



--------------------------------------------------------------------------------




7.
Exclusions

Notwithstanding any other term in this Policy, a Covered Employee is not
entitled to indemnification nor to advancement of Expenses in any of the
following cases:
a)    payment has actually been received (including as advancement of Expenses)
by him or on his behalf under this Policy, any insurance policy or other
indemnity provision or agreement, whether from the Corporation, a Wholly-Owned
Subsidiary, an Other Enterprise, an insurer or otherwise, except as regards any
excess beyond the amount actually received; it being understood that, subject to
the provisions of Section 13b), a Covered Employee has no obligation to reduce,
offset, allocate, pursue or apportion amounts in respect of any indemnification,
advancement or insurance coverage among multiple parties having such duties to
the Covered Employee before satisfaction and performance by the Indemnifying
Entities of all of their obligations under this Policy;
b)    in connection with a claim made for an accounting or disgorgement of
profits made from the purchase and sale (or sale and purchase) by him of
securities of the Corporation or of the Other Enterprise for which he is or was
serving in a Covered Capacity, within the meaning of Section 16(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or similar
provisions of state, provincial or other local statutory law or common law;
c)    except for Proceedings contemplated by Sections 5d) and 12, in connection
with any Proceeding (or any part of any Proceeding) that was initiated by the
Covered Employee, and not brought by way of defense, against the Corporation, a
Wholly-Owned Subsidiary or an Other Enterprise, or against any of their
respective directors, officers, trustees, general partners, managing members,
managers (in respect of a limited liability company), fiduciaries, employees or
agents, except if:
(i)    the Board of Directors of the Corporation and, if required (in the
Corporation’s sole discretion), the board of directors of the relevant other
Indemnifying Entities have authorized or consented to the Proceeding (or any
part of any Proceeding) before its initiation; or
(ii)    such payment arises in connection with any mandatory or compulsory
counterclaim or cross-claim that the Covered Employee asserts against the
Corporation, such Wholly-Owned Subsidiary or Other Enterprise, or its or their
respective directors, officers, trustees, general partners, managing members,
managers (in respect of a limited liability company), fiduciaries, employees or
agents, or any affirmative defense the Covered Employee raises;
d)    in connection with a claim for the payment of amounts required to be
reimbursed to the Corporation, any Wholly-Owned Subsidiary or an Other
Enterprise pursuant to Section 304 of the Sarbanes-Oxley Act of 2002, as
amended, Section 10D of the Exchange Act, any successor statute thereto, or any
similar provisions of state, provincial or other local statutory law relating to
restatements due to material non-compliance with financial reporting
requirements as a result of erroneous financial information and misconduct, or
under any corporate “clawback” policy; or
e)    in connection with a claim for any payment to the Covered Employee that is
finally determined to be unlawful under the terms and procedures and subject to
the presumptions of this Policy.
8.
Advances of Expenses

The Indemnifying Entities will advance to a Covered Employee, to the fullest
extent permitted by applicable law, the Expenses he incurs in connection with
any Proceeding, subject to the following conditions:
a)    none of the exclusions set out in Section 7 applies;





--------------------------------------------------------------------------------

February 2017        Page 6



--------------------------------------------------------------------------------




b)    the Covered Employee has complied with the conditions set out in Section
9a);
c)    the Covered Employee has made a written request to the Corporation for
advancement, with reasonable detail of the Expenses to be advanced; it being
understood that he is not required to provide any documentation to the extent
provision thereof would undermine or otherwise jeopardize attorney-client
privilege;
d)    except for requests for advancement of Expenses related to Proceedings
brought in good faith contemplated by Sections 5d) and 12, the Covered Employee
has executed and delivered to the Corporation an Undertaking substantially in
the form of Appendix II hereto, providing that he undertakes to repay the
advance to the Corporation (or to the other Indemnifying Entity it designates)
to the extent that it is ultimately determined that he is not entitled to be
indemnified under the terms of this Policy, the applicable constating documents
of the Corporation or of the relevant Indemnifying Entity, applicable law or
otherwise; and
e)    prior court approval has been obtained if and to the extent required by
applicable law6.
The Corporation will confirm to the Covered Employee which Indemnifying Entity
will advance the requested Expenses and such Indemnifying Entity will endeavor
to advance the requested Expenses within 60 days after receipt of the request
(or after the obtaining of court approval if and to the extent required by
applicable law), whether receipt is prior to or after final disposition of the
applicable Proceeding. Advances will include the Expenses reasonably incurred in
seeking such advances or pursuing a Proceeding brought in good faith to enforce
this right of advancement as contemplated by Sections 5d) and 12.
9.
Application and Procedure for Indemnification

a)    The Covered Employee must, unless otherwise prohibited by applicable law,
promptly notify the Corporation in writing upon being served with any summons,
citation, subpoena, complaint, indictment or document relating to any Proceeding
or matter which may be subject to indemnification or a right for advancement of
Expenses under this Policy. If the Covered Employee does not so notify the
Corporation or keep the Corporation generally informed on a reasonably current
basis of the status of such Proceeding or matter, the Indemnifying Entities will
not be relieved of any obligation they may have to the Covered Employee under
this Policy or otherwise, unless and only to the extent that such failure or
delay is materially prejudicial to the defense of or against such Proceeding or
matter.
b)    A Covered Employee who wishes to request indemnification under this Policy
must submit an application therefor in writing to the Corporation. The
application can be submitted from time to time and at such time(s) as the
Covered Employee deems appropriate in his sole discretion.
c)    After a Covered Employee submits the written application for
indemnification pursuant to Section 9b) or after the final disposition of the
Proceeding for which indemnification is sought by the Covered Employee under
this Policy, whichever occurs later, the Corporation will determine (including
by such methods as are required by applicable law and having regard to the court
findings in the Proceeding) whether the Covered Employee is entitled to
indemnification under this Policy and it will, as promptly as practicable and
reasonable in the circumstances, advise the Covered Employee in writing whether
he is or not entitled to indemnification. If the Covered Employee is denied
indemnification, the written notice will also describe the reason or basis for
which indemnification has been denied. If it is
________________________________
6 For example, court approval is required if Expenses are to be advanced by an
Indemnifying Entity that is incorporated under the Canada Business Corporations
Act in connection with a Proceeding by or in the right of the Indemnifying
Entity or of an Other Enterprise to procure a judgment in its favor. (See also
notes 4 and 5 above.)







--------------------------------------------------------------------------------

February 2017        Page 7



--------------------------------------------------------------------------------




determined that the Covered Employee is entitled to indemnification, the
Corporation will confirm to the Covered Employee which Indemnifying Entity will
make payment and such Indemnifying Entity will make payment to the Covered
Employee within 60 days after notice of such determination.
d)    The Covered Employee must reasonably cooperate with the Corporation and
the other Indemnifying Entities with respect to determination of the Covered
Employee’s entitlement to indemnification, including providing to them and to
the court having jurisdiction (if applicable) upon reasonable advance request
any documentation or information which is not privileged or otherwise protected
from disclosure and which is reasonably available to the Covered Employee and
reasonably necessary to such determination. Any Expenses (including attorneys’
fees and disbursements) actually and reasonably incurred by the Covered Employee
in so cooperating with such determination will be borne by the Indemnifying
Entities, irrespective of the determination as to the Covered Employee’s
entitlement to indemnification, unless otherwise ordered by the court.
10.
Presumptions and Effect of Certain Proceedings

In making a determination as to any Covered Employee’s entitlement to
indemnification and advancement of Expenses under this Policy, the following
rebuttable presumptions will apply (absent evidence or a judicial determination
to the contrary, or a misstatement of a material fact or omission of a material
fact necessary to make a statement not materially misleading):
a)    if a Proceeding (or any claim, issue or matter therein) terminates by
judgment, order, settlement (excluding a settlement with admission of liability)
or conviction, or upon a plea of nolo contendere, ‘no contest’ or its
equivalent, the termination will not of itself (except as otherwise expressly
provided in this Policy) adversely affect the right of a Covered Employee to
indemnification or create a presumption that the Covered Employee did not meet
the required standards of conduct set forth in Section 6a);
b)    to the extent that a Covered Employee is successful on the merits in a
Proceeding to which he is a party by reason of the fact that he is or was
serving in a Covered Capacity, or with respect to any claim, issue or matter
therein, he will be presumed to be entitled to indemnification against all
Expenses actually and reasonably incurred by him in connection with such
Proceeding or, as applicable, each such successfully resolved claim, issue or
matter, and to have met the required standards of conduct set forth in Section
6a) in respect of such Proceeding or, as applicable, each such successfully
resolved claim, issue or matter;
c)    a Covered Employee will be presumed to have acted in good faith if he
relied in good faith on:
(i)
the records or books of account, including financial statements, of the
Corporation or of the Wholly-Owned Subsidiary, Other Enterprise, pension or
other benefit plan for which he is or was serving in a Covered Capacity;

(ii)
information supplied to the Covered Employee by the other directors or officers
(or their equivalent) of the Corporation, the Wholly-Owned Subsidiary or the
Other Enterprise, or by the other members of the Pension Investment Committee,
Pension Administration Committee or pension committee or board of trustees for
which he is or was serving in a Covered Capacity in the course of his duties;

(iii)
the advice of legal counsel for the Corporation, Wholly-Owned Subsidiary, Other
Enterprise, Pension Investment Committee, Pension Administration Committee or
pension committee or board of trustees for which he is or was serving in a
Covered Capacity, for its board of directors or equivalent, any committee
thereof or any of its directors or equivalent persons; or

(iv)
information, statements of accounts or records given or reports made to the
Corporation, Wholly-Owned Subsidiary, Other Enterprise, Pension Investment
Committee, Pension Administration Committee or pension committee or board of
trustees for which he is or was






--------------------------------------------------------------------------------

February 2017        Page 8



--------------------------------------------------------------------------------




serving in a Covered Capacity, to its board of directors or equivalent, any
committee thereof or any of its directors or equivalent persons, by an
independent certified public accountant, custodian, fund manager, actuary,
appraiser or other expert selected by or for the account of the Corporation,
Wholly-Owned Subsidiary, Other Enterprise, Pension Investment Committee, Pension
Administration Committee or pension committee or board of trustees, its board of
directors or equivalent, any committee thereof or any of its directors or
equivalent persons;
d)    a Covered Employee who acted honestly, in good faith and in a manner he
reasonably believed to be in the best interests of the participants and
beneficiaries of an employee pension or other benefit plan maintained by the
Corporation or its Wholly-Owned Subsidiaries in respect of which he is or was
serving in a Covered Capacity, or in the best interests of an Indemnifying Party
for which he is or was serving in a Covered Capacity, as applicable, will be
presumed to have acted in the best interests of the Corporation and such
Wholly-Owned Subsidiaries or, as applicable, in the best interests of the
Corporation and such other Indemnifying Entity. In addition, where a Covered
Employee is or was serving in a Covered Capacity for an Other Enterprise, he
will be presumed to have acted in the best interests of the Indemnifying
Entities for purposes of this Policy if he acted honestly, in good faith and (i)
at the direction of the Corporation or of the Wholly-Owned Subsidiary that holds
a direct or indirect interest in such Other Enterprise or (ii) otherwise acted
in a manner he reasonably believed to be in the best interests of such Other
Enterprise; and
e)    the knowledge and/or actions, or failure to act, of any other director,
officer, trustee, general partner, managing member, manager (in respect of a
limited liability company), fiduciary, agent or employee of the Corporation or
of a Wholly-Owned Subsidiary or Other Enterprise will not be imputed of itself
to a Covered Employee.
11.
Defense of Claim

The Corporation or, at the Corporation’s request, another Indemnifying Entity is
entitled to conduct, at its own expense, the defense of any Proceeding for which
a Covered Employee seeks indemnification under this Policy. In this case, the
Covered Employee may retain separate co-counsel at his sole cost and expense and
participate in the defense of the Proceeding but he will not be entitled to
indemnification nor to advancement of Expenses incurred by him.
Notwithstanding the foregoing, the Corporation and the other Indemnifying
Entities do not have the right to assume control of the defense of a Proceeding,
and they must indemnify for and advance the Expenses actually and reasonably
incurred by a Covered Employee with respect to such Proceeding, if:


a)    the Corporation or the other Indemnifying Entity does not conduct the
defense of the Proceeding with reasonable diligence; or
b)    the Proceeding seeks non-monetary, equitable or injunctive relief from or
against the Covered Employee; it alleges violations of criminal law against the
Covered Employee; or it includes as the named parties both the Covered Employee
and the Corporation or the other Indemnifying Entity seeking to conduct the
defense, and the Covered Employee (i) determines, based on advice of counsel,
that representation by both parties by the same counsel would be prohibited by
applicable codes of professional conduct or (ii) concludes, based on advice of
counsel, that there may be one or more legal defenses available to him that are
different from or in addition to those available to the Corporation or such
Indemnifying Party and the Corporation or such Indemnifying Party has, after the
Covered Employee’s request, refused to pursue such legal defenses.
If the Corporation or another Indemnifying Entity has assumed the defense of a
Proceeding as provided in this Section 11, neither the Corporation nor any other
Indemnifying Entity will be liable for any legal expenses subsequently incurred
by the Covered Employee in connection with the defense of such Proceeding. If
neither the Corporation nor another Indemnifying Entity assumes the defense of
the Proceeding in accordance with this Section 11, the Covered Employee may
continue to defend such claim at the





--------------------------------------------------------------------------------

February 2017        Page 9



--------------------------------------------------------------------------------




reasonable cost of the Indemnifying Entities, and the Corporation or another
Indemnifying Entity may still participate in, but not control, the defense of
such Proceeding at its sole cost and expense.
12.
Remedies of Covered Employee

If a Covered Employee brings a Proceeding to enforce his rights to
indemnification or advancement of Expenses under this Policy in any of the
following cases:
a)    Expenses are not timely advanced (to the fullest extent permitted by
applicable law) pursuant to Section 8;
b)    a determination of entitlement to indemnification pursuant to Section 9c)
is not made by the Corporation within the reasonable time specified in Section
9c);
c)    a determination was made by the Corporation pursuant to Section 9c) that
the Covered Employee is not entitled to indemnification under this Policy; or
d)    payment of indemnification is not made within 60 days after a
determination has been made that the Covered Employee is entitled to
indemnification;
such Proceeding must be brought:
(i)
in the Superior Court of the Province of Quebec, if brought only against one or
more Indemnifying Entities incorporated or formed under the laws of Canada (or
any part thereof), in which case this Policy will be governed by and interpreted
and enforced in accordance with the laws of the Province of Quebec and the
federal laws of Canada applicable therein;

(ii)
if brought only against an Indemnifying Entity that is incorporated or formed
under the laws of a United States jurisdiction other than Delaware, in a court
having jurisdiction located in such jurisdiction, in which case this Policy will
be governed by and interpreted and enforced in accordance with the laws of the
State of Delaware; or

(iii)
in the Court of Chancery of the State of Delaware, if brought against the
Corporation or another Indemnifying Entity incorporated or formed under the laws
of Delaware, or if brought against either one of them and any other Indemnifying
Entity, in which case this Policy will be governed by and interpreted and
enforced in accordance with the laws of the State of Delaware.

Each Indemnifying Entity irrevocably and unconditionally consents (and, by
seeking to be indemnified or have Expenses advanced under this Policy, a Covered
Employee will be deemed to have irrevocably and unconditionally consented) to
the exclusive jurisdiction of the above courts and waives (and the Covered
Employee will be deemed to have waived) any objection to the laying of venue of
any Proceeding in such courts.
If a Covered Employee commences a Proceeding in good faith under this Section
12, he is not required to reimburse the Corporation or any other Indemnifying
Entity for any advances pursuant to Section 8 unless and until a final judicial
determination is made by the relevant court with respect to the Covered
Employee’s entitlement to indemnification (as to which all rights of appeal have
been exhausted or lapsed), and the Indemnifying Entities have the burden of
proving that the Covered Employee is not entitled to be indemnified or to
receive advances of Expenses, as applicable.
13.
Insurance

a)    To the extent that the Corporation maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
general partners, managing members, managers (in respect of a





--------------------------------------------------------------------------------

February 2017        Page 10



--------------------------------------------------------------------------------




limited liability company), fiduciaries, employees or agents of the Corporation,
another Indemnifying Entity or an Other Enterprise for which such persons serve
at the request of, for the convenience of or to represent the interests of the
Corporation or a Wholly-Owned Subsidiary and which by its(their) terms would
cover the Covered Employee serving in a Covered Capacity, the Covered Employee
will be covered by such policy(ies) in accordance with its(their) terms to the
maximum extent of the coverage available for such persons under such
policy(ies). If, at the time the Corporation receives notice from any source of
a Proceeding as to which the Covered Employee is a party or a participant (as a
witness or otherwise), the Corporation has director and officer or (as
applicable) fiduciary or other liability insurance in effect as mentioned above,
the Corporation will give prompt notice of such Proceeding to the insurers in
accordance with the procedures set forth in the applicable policy(ies). The
Corporation will thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Covered Employee, all amounts payable as a
result of such Proceeding in accordance with the terms of such policy(ies).
b)    The Indemnifying Entity making any payment to a Covered Employee under
this Policy will be subrogated to the extent of such payment to all of the
rights of recovery the Covered Employee may have against any entity or other
person. The Covered Employee must execute all documents required and take all
action necessary to secure such subrogation rights and enable the Indemnifying
Entity to bring suit to enforce such rights.
14.
Section 409A

It is intended that any indemnification or advancement of Expenses made
hereunder will be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the guidance issued thereunder (“Section 409A”) pursuant to
Treasury Regulation Section 1.409A-1(b)(10). Notwithstanding the foregoing, if
any payments in respect of indemnification or advancement of Expenses made under
this Policy are determined to be “nonqualified deferred compensation” within the
meaning of Section 409A, then (a) the amount of the indemnification or
advancement of Expenses during one taxable year will not affect the amount of
such payments or advancement of Expenses during any other taxable year;
(b) payments in respect of indemnification or advancement of Expenses must be
made on or before the last day of the Covered Employee’s taxable year following
the year in which the expense was incurred; and (c) the right to indemnification
or advancement of Expenses under this Policy is not subject to liquidation or
exchange for another benefit.
15.
Notices

Each notice, request, demand and other communication under this Policy must be
in writing, addressed and given as indicated below, and will be deemed to have
been duly given:
a)    if delivered by hand or courier, on the date of delivery if delivered on a
business day before 4:00 pm (local time in place of receipt) or else, on the
next business day;
b)    if mailed by certified or registered mail with postage prepaid, on the
third business day after the date on which it was so mailed; or
c)    if sent by email or fax, on the date sent if sent on a business day before
4:00 pm (local time in place of receipt) or else, on the next business day;
if given to a Covered Employee (x) who is then an active employee, to his
Resolute Forest Products’ place of employment, to his residential address
indicated on his employee record or to such other address as the Covered
Employee has provided in writing to the Corporation, and (y) otherwise, to his
residential address indicated on his employee record or to such other address as
the Covered Employee has provided in writing to the Corporation
if given to the Corporation or any other Indemnifying Entity, to the following
or to such other address (or addressee) as has been provided in writing by the
Corporation to the Covered Employee(s):





--------------------------------------------------------------------------------

February 2017        Page 11



--------------------------------------------------------------------------------




Resolute Forest Products Inc.
111, rue Duke
Bureau 5000
Montréal (QC) Canada H3C 2M1
Attention: Vice President, Human Resources, Corporate Compensation and Services
Fax: (514) 394-2269
Email: compensation-remuneration@resolutefp.com




- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


/s/ Michael S. Rousseau
Chair of the Human Resources and Compensation/Nominating
and Governance Committee of Resolute Forest Products Inc.







--------------------------------------------------------------------------------

February 2017        Page 12



--------------------------------------------------------------------------------




APPENDIX I – ADDITIONAL DEFINITIONS
As used in this Policy:
(1)
“Expenses” includes:

(i)
all reasonable direct and indirect costs, fees, expenses and disbursements of
any type or nature whatsoever, including, without limitation, all reasonable
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, fax transmission charges, secretarial
services and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in, a Proceeding;

(ii)
Expenses reasonably incurred in connection with any appeal resulting from any
Proceeding, including, without limitation, the principal, premium, security for
and other costs relating to any cost bond, superdeas bond or other appeal bond
or its equivalent;

(iii)
any federal, state, provincial, local or foreign income or other taxes imposed
on the Covered Employee as a result of the actual or deemed receipt of any
payments under this Policy; and

(iv)
to the fullest extent permitted by applicable law, any of the foregoing costs,
fees, expenses and disbursements, to the extent reasonable, incurred in
connection with any Proceeding brought by the Covered Employee (x) to enforce
his rights under, or to recover damages for breach of, this Policy or any other
indemnification or advancement agreement, or any provision of the applicable
constating documents of an Indemnifying Entity or (y) for recovery or advances
under any insurance policy maintained by any person for the benefit of the
Covered Employee;

it being understood that
A.
the Corporation (for itself and the Indemnifying Entities) has the right (in its
sole discretion) to determine whether or not the fees7 of any such attorney,
expert, witness, private investigator or professional advisor, as well as the
costs, expenses and disbursements referred to above, are “reasonable”, having
regard to then prevailing practices in the jurisdiction where any such attorney,
expert, witness, private investigator or professional advisor is retained
(including as to their hourly rate or other proposed type of compensation
arrangement) or any such costs, expenses and disbursements are to be incurred
and

B.
Expenses do not include amounts paid in settlement by the Covered Employee or
the amount of judgments, liabilities, losses, penalties or fines against any
Covered Employee, other than excise taxes and penalties paid under the Employee
Retirement Income Security Act of 1974, as amended.

(2)
“Proceeding” includes:

(i)    any threatened, pending or completed action, suit, arbitration,
mediation, alternate
______________________________________
7 Covered Employees are encouraged to seek pre-approval by the Corporation of
the hourly rate or other type of compensation arrangement to be made with any
such attorney, expert, witness, private investigator and professional advisor
before retaining them.





--------------------------------------------------------------------------------

February 2017        Page 13



--------------------------------------------------------------------------------




dispute resolution mechanism, investigation, inquiry, administrative hearing or
any other actual, threatened or completed proceeding, or any appeal therefrom,
whether brought by or in the right of the Corporation, another Indemnifying
Entity, an Other Enterprise or otherwise, and whether of a civil, criminal,
administrative or investigative nature, in which the Covered Employee was, is,
will or might be involved as a party or otherwise by reason of the fact that he
is or was serving in a Covered Capacity, by reason of any action taken (or
failure to act) by him or of any action (or failure to act) on his part while
serving in a Covered Capacity; and
(ii)
any action brought by the Covered Employee (x) to enforce his rights under, or
to recover damages for breach of, this Policy or any other indemnification or
advancement agreement, or any provision of the applicable constating documents
of an Indemnifying Party or (y) for recovery or advances under any insurance
policy maintained by any person for the benefit of the Covered Employee.






--------------------------------------------------------------------------------

February 2017        Page 14



--------------------------------------------------------------------------------




APPENDIX II
UNDERTAKING
Reference is made to the Indemnification Policy for the Executive Officers and
Chief Accounting Officer of Resolute Forest Products Inc. (the “Policy”), the
receipt of which is hereby acknowledged. Capitalized terms used herein without
definition have the meaning ascribed to them in the Policy.
In regard to any advancements of Expenses I may receive as a Covered Employee
pursuant to the terms of the Policy, I hereby undertake and agree to repay to
the Corporation (or to the other Indemnifying Entity it designates) any and all
amounts so paid, promptly and in any event within 30 days after the disposition,
including exhaustion of all appeals therefrom, of any litigation or threatened
litigation on account of which advancements were made if it is determined that I
am not entitled to indemnification pursuant to the Policy.


COVERED EMPLOYEE



Name: [Insert]
Address:    
    
    
    
Email: __________________________________




Date: _______________________________













--------------------------------------------------------------------------------

February 2017        Page 15

